Citation Nr: 1124315	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $11,393.46, to include whether the debt resulting from the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Debt Management Center in St. Paul, Minnesota.  This decision was affirmed by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Milwaukee, Wisconsin, in December 2009 and March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the record indicates that the debt at issue in this case was created as a result of the Veteran's incarceration from August 2005 to December 2008.  

The Board notes that the May 2009 Debt Management Center decision on appeal addressed only the matter of whether the Veteran's request for a waiver of overpayment was timely filed.  It was concluded that the Veteran had been notified of the creation of the overpayment in November 2005; that he had been notified that he had to file a request for waiver of overpayment within 180 days from the date of notification of the overpayment; and that a waiver was not requested by the Veteran until May 2009, rendering his request untimely.

The Board observes that the decision of the Debt Management Center presumes that an actual valid debt was created in the amount of $11,393.46.  However, beginning as early as January 2006, the Veteran has disputed the amount of the debt.  More specifically, the Veteran's representative, on behalf of the Veteran, indicated in writing in January 2006 that the Veteran felt that the calculation of the overpayment was incorrect.  He went on to relay the Veteran's request that the date of ineligibility be verified and that the amount of the overpayment be re-calculated.   In response to the January 2006 letter, the Milwaukee VA Pension Center informed the Veteran to contact VA if he felt that the date that his benefits stopped was incorrect and that it could not accepts claims from third parties.  The Veteran continued to express his disagreement with the amount of the overpayment in various correspondence dated in 2009, to include the October 2009 Notice of Disagreement wherein he said that given the dates of his incarceration, "there is no way I could have accrued an overpayment of that amount".  He requested an audit at that time.  Although the Statement of the Case issued to the Veteran in December 2009 indicates that an audit was enclosed, there is no audit of record and no indication that there has been a proper adjudication regarding whether the debt resulting from the overpayment of VA pension benefits in the amount of $11,393.46, was properly created.  

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United States Court of Appeals for Veterans Claims (Court) held that, before a claim for waiver of an overpayment may be adjudicated, the matter of whether the overpayment was properly created must first be addressed if the appellant asserts the invalidity of the debt.  The VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98.  

In short, the issue of whether the overpayment was validly created is inextricably intertwined with the issue of whether the Veteran is entitled to a waiver of an overpayment in the calculated amount of $11,393.46.  As such, the Board finds that the validity of the debt matter must be adjudicated prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Based on the foregoing, the case is REMANDED for the following action:

1.  The RO/AMC shall set forth in the record a written audit of the Veteran's pension benefits and associated overpayment.  This audit should reflect the amount of the original pension benefits paid to the Veteran; the dates of actual incarceration which created the overpayment; any other related occurrences which were deemed to have contributed to the overpayment; the amount withheld during the pendency of this appeal; and amount of indebtedness outstanding, if any.  Copies of the written audit should be included into the Veteran claims files and provided to the Veteran and his representative.

2.  After completion of the above, and any other development deemed necessary, adjudicate the issue of the validity of the debt and readjudicate the issue of entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $11,393.46.  Unless the benefit sought on appeal is granted, the Veteran and his representative, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

